DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 01/06/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 1-2 has been entered.
The addition of claims 16-22 has been entered.
Claims 3-22 are pending in the instant application.

Claim Objections
Applicant’s amendment of claim 14 overcomes the previous claim objection to 
that claim. The objection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15, on line 7, replace "piece" with –the piece--.

Allowable Subject Matter
Claims 3-22 are allowed.

Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of” a lighting device positioned within the cushioning section and wherein the container comprises at least one selected from the group consisting of a toolbox, fishing tackle box, gun case, and luggage” including the remaining limitations.
Claims 4, 6-9, 11-13 and 17-19 are allowable, at least, because of their dependencies on claim 5.
Examiner Note: Lighted tackle boxes and tool boxes are known; see Baker et al (US Patent No. 7,055,983) and Stoikos et al (US Patent No. 9,566,704).
 However, the lighting devices are not within anything reasonably called a “cushioning section”; they are normally attached to a rigid lid or side.

Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “wherein a slit is formed in communication with the recess, whereby the light emitting device can be slid in and out of the recess” including the remaining limitations.
Claims 3, 10, and 20-22 are allowable, at least, because of their dependencies on claim 14. 
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically “a method of making a container apparatus comprising the steps of: (a) providing a container having an interior surface defining a size and shape; (b) providing a piece of solid foam ; (c) cutting the piece of solid foam to conform to the size and shape of the interior of the container; (d) cutting an opening in the piece of solid foam; (e) inserting a light emitting device in piece of solid foam; and (f) positioning the piece of the solid foam with the interior of the container” including the remaining limitations.
Claim 16 is allowable because of its dependency on claim 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879